DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Application filed on March 26, 2021 in which claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. In particular, claims 1, 6 and 12 recite “performing TCP-related protocol processing without reading out the TCP payload from the first storage block”. This claimed feature what the claim does not do rather than establishing, clearly for the record, what the claim does. Therefore, the boundary of the claims cannot be clearly established; thus, render the claims vague and indefinite.

As per claims 2-5, 7-11, and 13-20, these claims are at least rejected for their dependencies, directly or indirectly, on the rejected claims 1, 6 and 12. Therefore, they are rejected for the same reason set forth in paragraph above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US Publication No. 2010/0162382.

Paragraph 0032 describing a block diagram schematically illustrating the configuration of a TOE hardware for preventing intrusions made through networks) and comprising: “obtaining a first storage address of a first storage block in a memory” (Paragraph 0039 describing  TOE hardware includes a Media Access Control/Physical (MAC/PHY) layer, an IP layer 105, a socket/transport layer 104, and a host interface (host I/F). The MAC/PHY layer includes an MAC/PHY module 107 and an MAC interface 106. The IP layer 105 includes a transmission IP engine, a buffer/queue, an Address Resolution Protocol (ARP) engine and a receipt IP engine. The socket/transport layer 104 includes a transmission hardware, a transmission processor, a socket resource pool/socket manager, a receipt processor and a receipt hardware. The host I/F includes a doorbell 102, a Direct Memory Access (DMA) engine 103 and a host interface 101), “wherein the first storage block stores a target TCP packet, and wherein the target TCP packet comprises a packet header and a TCP payload” (Figure 2, Components 215, 216, 225, 228; Paragraphs 0042-0062); “obtaining the packet header from the first storage block based on the first storage address” (Figure 3; Paragraphs 0064-0090 describing a method for processing a received packet in the TOE hardware); and performing TCP-related protocol processing based on the packet header, and without reading out the TCP payload from the first storage block” (Paragraph 0050 describing he transmission DMA engine 205 directly transmits the transmission data of the network application 202 to the TOE hardware without copying them by an operating system (OS). The receipt DMA engine 209 directly transmits the data received through the TOE hardware to the network application 202 without copying them by the OS).

Regarding claim 6, Kim et al. disclose “a Transmission Control Protocol (TCP) offload engine (TOE) component” (Paragraph 0032 describing a block diagram schematically illustrating the configuration of a TOE hardware for preventing intrusions made through networks) and comprising: “an interface” (Figure 2, Component 229 describing a MAC Interface); and “a processor configured to: obtain through the interface, a first storage address of a first storage block in a memory” (Paragraph 0039 describing  TOE hardware includes a Media Access Control/Physical (MAC/PHY) layer, an IP layer 105, a socket/transport layer 104, and a host interface (host I/F). The MAC/PHY layer includes an MAC/PHY module 107 and an MAC interface 106. The IP layer 105 includes a transmission IP engine, a buffer/queue, an Address Resolution Protocol (ARP) engine and a receipt IP engine. The socket/transport layer 104 includes a transmission hardware, a transmission processor, a socket resource pool/socket manager, a receipt processor and a receipt hardware. The host I/F includes a doorbell 102, a Direct Memory Access (DMA) engine 103 and a host interface 101), “wherein the first storage block stores a target TCP packet, and wherein the target TCP packet comprises a packet header and a TCP payload” (Figure 2, Components 215, 216, 225, 228; Paragraphs 0042-0062); “obtain the packet header from the first storage block based on the first storage address” (Figure 3; Paragraphs 0064-0090 describing a method for processing a received packet in the TOE hardware); and “perform TCP-related Paragraph 0050 describing he transmission DMA engine 205 directly transmits the transmission data of the network application 202 to the TOE hardware without copying them by an operating system (OS). The receipt DMA engine 209 directly transmits the data received through the TOE hardware to the network application 202 without copying them by the OS).

As per claim 11, Kim et al. disclose “wherein the TOE component is a part of a chip” (See Figures 1-3 and corresponding text).

Regarding claim 12, Kim et al. disclose “network device” (Paragraph 0032 describing a block diagram schematically illustrating the configuration of a TOE hardware for preventing intrusions made through networks) and comprising: “a memory” (Paragraph 0039 describing TOE hardware includes a Media Access Control/Physical (MAC/PHY) layer, an IP layer 105, a socket/transport layer 104, and a host interface (host I/F). The MAC/PHY layer includes an MAC/PHY module 107 and an MAC interface 106. The IP layer 105 includes a transmission IP engine, a buffer/queue, an Address Resolution Protocol (ARP) engine and a receipt IP engine. The socket/transport layer 104 includes a transmission hardware, a transmission processor, a socket resource pool/socket manager, a receipt processor and a receipt hardware. The host I/F includes a doorbell 102, a Direct Memory Access (DMA) engine 103 and a host interface 101), comprising “a first Figure 2, Components 215, 216, 225, 228; Paragraphs 0042-0062); “obtain the packet header from the first storage block based on the first storage address” (Figure 3; Paragraphs 0064-0090 describing a method for processing a received packet in the TOE hardware); and perform TCP-related protocol processing based on the packet header and without reading out the TCP payload from the first storage block” (Paragraph 0050 describing he transmission DMA engine 205 directly transmits the transmission data of the network application 202 to the TOE hardware without copying them by an operating system (OS). The receipt DMA engine 209 directly transmits the data received through the TOE hardware to the network application 202 without copying them by the OS).

Allowable Subject Matter
Claims 2-5, 7-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Claims 2-5, 7-10 and 13-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 22, 2022